      Case 2:18-cr-00422-SMB Document 960 Filed 05/08/20 Page 1 of 8



     MICHAEL BAILEY
 1   United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1200
     Los Angeles, CA 90012
 9   Telephone (213) 894-3391
10   BRIAN BENCZKOWSKI
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                              FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                             No. CR-18-00422-PHX-SMB
20                        Plaintiff,
                                                       RESPONSE TO DEFENDANTS’
21            v.                                     MOTION IN LIMINE TO PRECLUDE
                                                         IRRELEVANT AND NON-
22                                                   PERCIPIENT WITNSSES [DOC. 921]
     Michael Lacey, et al.,
23
                          Defendants.
24
25                                      INTRODUCTION
26         Defendants’ motion in limine seeking to preclude the United States from presenting
27   witnesses who ostensibly lack percipient, relevant knowledge should be denied. First, the
28   United States intends to present witnesses at trial who can demonstrate Defendants had


                                               -1-
      Case 2:18-cr-00422-SMB Document 960 Filed 05/08/20 Page 2 of 8




 1   notice and knowledge that they were operating a criminal enterprise that facilitated illegal
 2   prostitution. The United States expects the entire trial, including the defense case and
 3   deliberation, to span up to twelve weeks. The unusual length of the trial and number of
 4   relevant witnesses is due to Backpage’s having been in existence for nearly 14 years and
 5   the large scale nature of the enterprise, which by one estimate netted more than 80% of all
 6   revenue from online commercial sex advertising in the United States 1—and generated $500
 7   million in prostitution-related revenue. (See Doc. 230 ¶ 1.) And, of course, the trial involves
 8   six defendants. The United States has noticed approximately 100 witnesses but does not
 9   expect to call every witness.
10          To expedite trial, the United States made Jencks Act material available well before
11   it ordinarily would have been required to do so, and provided detailed witness and exhibits
12   lists. In addition, the United States recently offered to provide Defendants the specific
13   exhibits the government intends to admit through a particular witness 48 hours in advance
14   of their testimony.
15          In sum, Defendants will have the opportunity to lodge objections at trial, including
16   relevance, to any witness, including to the witnesses’ testimony or exhibits. To exclude—
17   before trial—witnesses because Defendants are unsure of or don’t understand their
18   relevance is inappropriate. The motion should be denied.
19                                          ARGUMENT
20          “The purpose of a motion in limine is to allow the trial court to rule before trial on
21   the admissibility and relevance of certain forecasted evidence.” United States v. Chan, 184
22   F. Supp. 2d 337, 340 (S.D.N.Y. 2002) (citing Luce v. United States, 469 U.S. 38, 41 n.4
23   (1984)). “Evidence should be excluded on a motion in limine only when the evidence is
24   clearly inadmissible on all potential grounds.” Wechsler v. Hunt Health Sys., Ltd., 381 F.
25   Supp. 2d 135, 140 (S.D.N.Y. 2003). In considering a motion in limine, the court may
26          1
              See United States Senate’s Permanent Subcommittee on Investigations January
27   2017 report, Backpage.com’s Knowing Facilitation of Online Sex Trafficking, at 6,
     available                                                                         at
28   https://www.hsgac.senate.gov/imo/media/doc/Backpage%20Report%202017.01.10%20F
     INAL.pdf (“Senate Report).

                                                  -2-
      Case 2:18-cr-00422-SMB Document 960 Filed 05/08/20 Page 3 of 8




 1   reserve judgment until trial, so that the motion is placed in the appropriate factual context.
 2   Id. See also Hawthorne Partners v. AT&T Tech., Inc., 831 F. Supp. 1398, 1400 (N.D. Ill.
 3   1993) (A motion in limine to exclude evidence should be granted only “when evidence is
 4   clearly inadmissible on all potential grounds. Unless evidence meets this high standard,
 5   evidentiary rulings should be deferred until trial so that questions of foundation, relevancy
 6   and potential prejudice may be resolved in proper context.”).
 7          Defendants have filed a parade of pretrial motions to dismiss asserting numerous
 8   defenses (e.g., First Amendment protections, § 230 CDA immunity, deficiencies in Travel
 9   Act charges, etc.). The Court rejected each of these defense challenges. (See Docs. 793,
10   840 and 946.) Nevertheless, in light of the Court’s rulings, a central issue for the fact-finder
11   to resolve at trial will involve Defendants’ intent, including notice and knowledge,
12   concerning their facilitation of prostitution. Any witness who can provide testimony
13   pertinent to Defendants’ notice and knowledge is relevant and their testimony should be
14   allowed. Not every witness, however, will necessarily support elements of the offense.
15   Indeed, witness testimony is not limited to the ultimate issues or elements in a case. Old
16   Chief v. United States, 519 U.S. 172, 179 (1997) (a fact of consequence can be any step
17   along a path of inference that leads to an “ultimate fact”). And it does not matter, under
18   Fed. R. Evid. 401, that there are multiple “evidentiary route[s]” to an ultimate fact other
19   than the one relied upon by the proponent of the evidence. Id. Here, many of the witnesses
20   called by the government will provide a link in the chain of proof against Defendants.
21   United States v. Causey, 748 F.3d 310, 316 (7th Cir. 2014) (“To be relevant, evidence need
22   not conclusively decide the issue in the case, nor make the proposition appear more
23   probable, but it must in some degree advance the inquiry.”).
24          Moreover, any witness that undermines Defendants’ anticipated defense that they
25   didn’t know they were facilitating prostitution would be relevant. “Facts of consequence”
26   also include reasonably-anticipated defenses. “Federal courts repeatedly have held that the
27   government may offer evidence in its case-in-chief in anticipation of an expected aspect of
28   the defense.” United States v. Curtin, 489 F.3d 935, 940 (9th Cir. 2007) (defendant accused


                                                  -3-
      Case 2:18-cr-00422-SMB Document 960 Filed 05/08/20 Page 4 of 8




 1   of soliciting sex from a minor; government may impeach defendant’s expected defense that
 2   he believed the minor was an adult posing as a young teenager).
 3          Here, the vague nature of Defendants’ motion mandates its denial. Defendants
 4   cherry pick examples of witnesses they find objectionable because the relevance of the
 5   witnesses’ testimony is unclear to Defendants, or because Defendants claim the witnesses
 6   may provide an “inadmissible negative opinion”; from these premises, Defendants seek a
 7   broad order with fuzzy parameters for purposes of trial. See Sperberg v. Goodyear Tire &
 8   Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975) (“Orders in limine which exclude broad
 9   categories of evidence should rarely be employed.”).
10          For example, Defendants attempt to classify Andrea Powell, Brad Lander, Brad
11   Myles, Katherine Henderson and Isaac Luria as “irrelevant,” even though these witnesses
12   participated in meetings or correspondence with Defendants (or their agents) concerning
13   the illegal nature of www.Backpage.com (Backpage). These witnesses confronted
14   Defendants about the fact that their website facilitated prostitution, including child sex
15   trafficking. In many cases, it was Defendants who requested these meetings. The United
16   States intends to offer these witnesses based on statements made to them by Defendants
17   that are relevant to Defendants’ knowledge that the website was facilitating prostitution.
18          In addition, Defendants seek to preclude the testimony of noticed experts Dr. Sharon
19   Cooper and Robert Spectre. (See Doc. 638) Defendants’ concerns about these two experts
20   is more fully addressed is the United States’ Response to Defendants’ Motion (Doc. 958)
21   to Preclude Experts.
22          Next, Defendants further challenge the relevancy of numerous law enforcement
23   witnesses, claiming the witnesses lack percipient knowledge. This is incorrect. Many of
24   the law enforcement witnesses will testify that they found the postings of a testifying (or
25   murdered) victim on Backpage, or that they contacted Backpage to preserve evidence for
26   trial and, in some cases, spoke to a Backpage employee. (See Doc. 920.) Others will testify
27   about Backpage’s role as the number one source of prostitution in their communities and
28   their efforts to put Backpage on notice of this fact. In sum, these witnesses will provide


                                                -4-
      Case 2:18-cr-00422-SMB Document 960 Filed 05/08/20 Page 5 of 8




 1   relevant testimony.
 2          Defendants also challenge the testimony of family members of victims who were
 3   murdered after being sold on Backpage. Defendants do not specify which of these
 4   witnesses they find objectionable. In any event, the United States expects that these
 5   witnesses will provide relevant testimony that includes how they learned their family
 6   member were advertised on Backpage, and contacts they had with Backpage
 7   representatives concerning the investigations of these murders, among other things.
 8          For example, Chris Garcia, the father of murdered Victim 14, will testify that he
 9   contacted Backpage after the murder and requested that they remove the postings of his
10   deceased daughter. (See Doc. 920 at 6-7.) As another example, Yvonne Ambrose, the
11   mother of murdered Victim DR, sued Backpage as a result of her daughter’s murder that
12   occurred when she was sold via Backpage. (Id.) This case received substantial publicity
13   and a Backpage representative was asked to provide a statement. (Id.) Both instances (in
14   addition to other murders) reasonably placed Defendants on notice that their website was
15   facilitating prostitution.
16          Regarding the murders and other investigations of crimes implicating Backpage,
17   Defendants argue that the witnesses cannot testify that the “Defendants even knew the
18   crimes had been committed (unless they happened to read after-the-fact press coverage of
19   a crime).” (Mot. at 7.) This argument misses the point. In fact, evidence at trial will
20   demonstrate that Defendants did read about the murders after the fact. At trial there will be
21   substantial evidence that Defendants were put on notice of numerous murders and law
22   enforcement investigations implicating Backpage, but took no meaningful steps in
23   response and/or simply accepted these incidents as a cost of doing business as the nation’s
24   leading online sex-for-hire source.
25          Surprisingly, Defendants challenge the admission and the relevance of testimony of
26   a representative from the National Association of Attorney General (“NAAG”) and David
27   Vigilante (“Vigilante”) of CNN. Yet Defendants or their agents engaged in correspondence
28   and/or email exchanges with these witnesses regarding notice and knowledge concerning


                                                 -5-
      Case 2:18-cr-00422-SMB Document 960 Filed 05/08/20 Page 6 of 8




 1   Backpage’s rampant facilitation of prostitution and sex trafficking. The United States
 2   intends to call an appropriate representative from NAAG to authenticate correspondence
 3   sent to Backpage on behalf of nearly every state attorney general in the country. 2 In the
 4   case of Vigilante, correspondence and emails between him and Backpage were disclosed
 5   long ago (including as attachments to the Senate Report) 3 and pertinent exhibits are
 6   identified in the United States’ preliminary exhibit list. 4
 7          Lastly, Defendants claim that they have not received Jencks Act material for certain
 8   witnesses, including two former Backpage moderators, was addressed recently in
 9   correspondence that was sent to all counsel. (See Ltr. From K. Rapp to B. Feder, March
10   27, 2020, attached as Ex. A).
11
12
13
14
15
16
17
18
19
20
21
22
23
24
            2
25              Ex. 119, DOJ-BP-0000003653-DOJ-BP-0000003659
            3
26            Correspondence between Vigilante and Backpage can be found at pages 760-766
     of        the        Senate       Report         Appendix,        available        at
27   https://www.hsgac.senate.gov/imo/media/doc/Final%20Appendix%202017.01.09.pdf.
            4
28          Ex. 84, DOJ-BP-6122-6125; Ex. 85, DOJ-BP-338020-338022; Ex.86, DOJ-BP-
     6133-6135; Ex. 89, DOJ-BP-6571; Ex. 89-a, DOJ-BP-6585.

                                                   -6-
      Case 2:18-cr-00422-SMB Document 960 Filed 05/08/20 Page 7 of 8




 1                                     CONCLUSION
 2         For the foregoing reasons, Defendants’ motion in limine (Doc. 921) should be
 3   denied.
 4         Respectfully submitted this 8th day of May, 2020.
 5                                          MICHAEL BAILEY
                                            United States Attorney
 6                                          District of Arizona
 7                                          s/ Kevin M. Rapp
                                            KEVIN M. RAPP
 8                                          MARGARET PERLMETER
                                            PETER S. KOZINETS
 9                                          ANDREW C. STONE
                                            Assistant U.S. Attorneys
10
                                            JOHN J. KUCERA
11                                          Special Assistant U.S. Attorney
12                                          BRIAN BENCZKOWSKI
13                                          Assistant Attorney General
                                            U.S. Department of Justice
14                                          Criminal Division, U.S. Department of Justice

15                                          REGINALD E. JONES
                                            Senior Trial Attorney
16                                          U.S. Department of Justice, Criminal Division
                                            Child Exploitation and Obscenity Section
17
18
19
20
21
22
23
24
25
26
27
28


                                              -7-
      Case 2:18-cr-00422-SMB Document 960 Filed 05/08/20 Page 8 of 8



                                CERTIFICATE OF SERVICE
 1
     I hereby certify that on this same date, May 8, 2020, I electronically transmitted the
 2   attached document to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the CM/ECF registrants who have entered
 3   their appearance as counsel of record.
 4   s/ Zachry Stoebe
     Zachry Stoebe
 5   U.S. Attorney’s Office
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8-
Case 2:18-cr-00422-SMB Document 960-1 Filed 05/08/20 Page 1 of 4




                EXHIBIT

                             A
        Case 2:18-cr-00422-SMB Document 960-1 Filed 05/08/20 Page 2 of 4
                                                                                     U.S. Department of Justice


                                                                                     United States Attorney
                                                                                     District of Arizona

                                                    Two Renaissance Square                        Main: (602) 514-7500
                                                    40 N. Central Ave., Suite 1800            Main Fax: (602) 514-7693
                                                    Phoenix, AZ 85004-4408                   Direct Fax: (602) 514-7450

                                                    March 27, 2020

Bruce Feder, Esq.
Biltmore Lakes Corporate Center
Suite 160
2930 E. Camelback Road
Phoenix, Arizona 85016

VIA EMAIL ONLY

       Re:     Response to March 18, 2020 Letter

Dear Bruce:
       This letter responds to your letter dated March 18, 2020.
        First, you question why you haven’t received a disclosure from the government under Local
Criminal Rule 16.1. This is because no such statements exist under the rule. As you know, LRCrim
16.1 only applies to statements subject to a court hearing prior to admission at trial. United States v.
Hall, 742 F.2d 1153, 1156 (9th Cir. 1984) (analyzing predecessor to LRCrim 16.1). In analyzing this
rule, the Ninth Circuit found that the “rule is inapplicable to statements made by the defendant to
witnesses other than law enforcement personnel or their agents.” United States v. Long, 455 F.2d 962,
963 (9th Cir. 1972).
        Here, while the government has produced thousands of statements made by Defendants,
predominantly through emails, the government does not possess any statements made by Defendants
to law enforcement personnel. As you are aware, the investigating agents did not attempt to interrogate
Defendants before or after their arrests. 1
        Second, you request the government make a comprehensive disclosure that includes “the name
of the witness(es) through which the government will attempt to introduce each exhibit . . . and which
exhibits and witnesses the government will attempt to use for each count.” Your stated rationale for
seeking this omnibus disclosure is to “reduce delays” at trial. We agree with that sentiment. To that
end, we have already provided much of what you seek. On February 11, 2020, the government sent
you a spreadsheet that identified by Bates number(s) the relevant financial records that relate to Counts
53-100 in the Superseding Indictment. Further, we have provided all Backpage ads associated with
the Travel Act counts.



1
 Further, no Defendant, with the exception of Joye Vaught, testified before a federal grand jury. And
we do not intend to admit Vaught’s grand jury testimony in the government’s case-in-chief.
        Case 2:18-cr-00422-SMB Document 960-1 Filed 05/08/20 Page 3 of 4
March 27, 2020
Page 2 of 3

       In addition, with an eye towards streamlining trial, we propose that the parties agree to disclose
the name of the witness and exhibits the party intends to admit through that witness 48 hours before
the witness testifies. If a party has an objection to an exhibit then an objection can be raised before
the witness testifies. This expedites the presentation by allowing the parties to simply introduce and
publish the exhibits to the jury. If you are agreeable to this process, we can enter into a stipulation
and proceed in that fashion.
      Third and finally, you inquire about Jencks statements for 28 witnesses listed on the
government’s witness list. These witnesses fall into one of the following three categories.
  i.   The government no longer intends to call the witness.

       -   SA Donald Ellsworth
       -   Julie Raine
       -   La Tamara Barlow
       -   Leila Marie Matthews

 ii.   Jencks Act statements (or in many cases statements that were not adopted by the witness) have
       already been disclosed and these documents are identified below.

       -   Brian Alstadt – DOJ-BP-0004735048 to DOJ-BP-0004735051
       -   Andrea Powell – DOJ-BP-0005069142 to DOJ-BP-0005069144; DOJ-BP-
           0005069264; DOJ-BP-0005069265 to DOJ-BP-0005069266
       -   Det. Brian Griffin – DOJ-BP-0004683944 to DOJ-BP-0004683957; DOJ-BP-
           0004738633
       -   Christi Decoufle – in document beginning at DOJ-BP-0004735224, DOJ-BP-
           0004735237 to DOJ-BP-0004735241 and DOJ-BP-0004735290 to DOJ-BP-
           0004735295; in document beginning at DOJ-BP-0004735354, DOJ-BP-
           0004735414 to DOJ-BP-0004735416 and DOJ-BP-0004735439 to DOJ-BP-
           0004735440; in document beginning at DOJ-BP-0004859638, DOJ-BP-
           0004859830 to DOJ-BP-0004859838, (additional reports to be disclosed)
       -   Diedre Gotjen – DOJ-BP-0004859580 to DOJ-BP-0004859596
       -   Jason McGoldrick – DOJ-BP-0001656881; DOJ-BP-0000000886
       -   Nacole Svendgard – DOJ-BP-0004881275 to DOJ-BP-0004881327 (additional
           reports to be disclosed)
       -   Yvonne Ambrose – DOJ-BP-0005069047 to DOJ-BP-0005069048
       -   SA Quoc Thai – summary exhibits disclosed in email from A. Stone on January
           24, 2020 (additional summary exhibits to be disclosed)
       -   Breahannah Leary – DOJ-BP-0004684582 to DOJ-BP-0004684584 (additional
           reports to be disclosed)
       -   NAAG representative – DOJ-BP-0000003653-DOJ-BP-0000003659 (a
           witness will be called to authenticate letters sent to Defendants)
       -   Byron Fassett – DOJ-BP-0000002136; DOJ-BP-0000002139- DOJ-BP-
           0000002141; DOJ-BP-0001373857; DOJ-BP-0000089422; DOJ-BP-
           0000000799; DOJ-BP-0000004414; DOJ-BP-0000003712; DOJ-BP-
           0000029078- DOJ-BP-0000029079; DOJ-BP-0000050890; DOJ-BP-
           0000052010- DOJ-BP-0000052011; DOJ-BP-0000038133; DOJ-BP-
        Case 2:18-cr-00422-SMB Document 960-1 Filed 05/08/20 Page 4 of 4
March 27, 2020
Page 3 of 3

            0000050890; DOJ-BP-0001651720; DOJ-BP-0000052965; DOJ-BP-
            0004424707- DOJ-BP-0004424708; DOJ-BP-0000089132; DOJ-BP-
            0000000174- DOJ-BP-0000000175; DOJ-BP-0000089323; DOJ-BP-
            0000089339; DOJ-BP-0000089340
        -   Nichole Skinner – DOJ-BP-0005069036- DOJ-BP-0005069038
        -   SA Tera Mackey – DVDs 1 and 3 attached to government’s eleventh disclosure,
            dated September 23, 2019

 iii.   No Jencks Act statements exist either because the witness has not provided a statement or has
        not yet adopted the statement (see 18 U.S.C. § 3500).
        -   Brian Paterge
        -   Brittany MacMartin
        -   Justin Dew
        -   Paul Paolucci
        -   Sharon W. Cooper
        -   FBI SA Steven Vienneau
        -   Nedra Wright
        -   Det. for Naomi Figueroa (Det. Donna Gavin)
        -   FBI SA Jonathan Williamson
        -   Mickey Hansen
        If you have any additional questions regarding discovery please do not hesitate to contact us.

                                                          Sincerely,

                                                          MICHAEL BAILEY
                                                          United States Attorney
                                                          District of Arizona

                                                          /s Kevin Rapp
                                                          KEVIN M. RAPP
                                                          MARGARET PERLMETER
                                                          PETER S. KOZINETS
                                                          ANDREW C. STONE
                                                          Assistant U.S. Attorneys

                                                          BRIAN BENCZKOWSKI
                                                          Assistant Attorney General
                                                          Criminal Division
                                                          U.S. Department of Justice

                                                          REGINALD E. JONES
                                                          Senior Trial Attorney, CEOS
                                                          Criminal Division
                                                          U.S. Department of Justice
